Case 8:18-cv-01685-DOC-JDE Document 46 Filed 02/15/19 Page 1 of 9 Page ID #:182



   1 Mathew K. Higbee, Esq., SBN 241380
     Ryan E. Carreon Esq. SBN 311668
   2 HIGBEE & ASSOCIATES
     1504 Brookhollow Dr., Suite 112
   3 Santa Ana, CA 92705
     (714) 617-8336
   4 (714) 597-6559 facsimile
     Email: mhigbee@higbeeassociates.com
   5 rcarreon@higbeeassociates.com
   6 Attorney for Plaintiff,
     URBANLIP.COM LTD.
   7
      SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   8    A Limited Liability Partnership
            Including Professional Corporations
   9   CARLO F. VAN DEN BOSCH, Cal. Bar No. 185207
       cvandenbosch@sheppardmullin.com
 10    GAZAL POUR-MOEZZI, Cal. Bar No. 285932
       gpour-moezzi@sheppardmullin.com
 11    650 Town Center Drive, 4th Floor
       Costa Mesa, California 92626-1993
 12    Telephone: 714.513.5100
       Facsimile: 714.513.5130
 13
       Attorneys for Defendants
 14    LEREVE SKIN INSTITUTE INC.
       HELEN YU
 15
 16
 17                           UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
 18
       URBANLIP.COM LTD.                          Case No. 8:18-cv-01685-DOC-JDE
 19
                                                  AMENDED JOINT REPORT OF
 20                                Plaintiff,     EARLY MEETING
       v.
 21                                               [FRCP RULE 26(b); CD-LR 26-1]

 22    LEREVE SKIN INSTITUTE INC., a
       California Corporation; HELEN YU, an
 23    individual; and DOES 1 through 10
 24    inclusive,                                 Complaint Filed:       Sept.18, 2018

 25                                Defendants.    Scheduling Conference: March 4, 2019

 26
 27
 28
                                      AMENDED RULE 26(f) REPORT
       SMRH:489523175.1                        -1-
Case 8:18-cv-01685-DOC-JDE Document 46 Filed 02/15/19 Page 2 of 9 Page ID #:183


       I.      INTRODUCTION
   1
   2           Pursuant to Federal Rule of Civil Procedure 26(f), Central District Local
   3   Rule 26-1, and this Court's Standing Order the parties to this action, Plaintiff
   4
       urbanlip.com Ltd., and Defendants LeReve Skin Institute and Helen Yu hereby
   5
   6   submit this Amended Joint Report of Early Meeting.
   7   II.     STATEMENT OF FACTS
   8
                    a. Plaintiff's Statement of the Case
   9
 10            This is a straight forward case of copyright infringement by Defendants

 11    Helen Yu and LeReve Skin Institute Inc. Plaintiff urbanlip.com ltd. ("Urbanlip") is
 12
       a stock photography agency based in the U.K. speacailizing in health, beauty, and
 13
 14    fashion imaging. Urbanlip is the rights holder to four unique beauty photographs

 15    ("Images"), which is registered with the Unites States Copyright Office.
 16
               In 2012, Urbanlip was contacted by Defendant Yu in her capcity as CEO of a
 17
       an entity named Merveille Beauty, which is not part of this lawsuit. Defendant Yu
 18
 19    sent a request to Urbanlip for licensing information for some of its photographs.
 20    Urbanlip and Defendant Yu did not enter into a licensing agreement, but shortly
 21
       thereafter Urbanlip discovered that six of its photographs were being used to
 22
 23    promote various Mereveille Beauty products. After Urbanlip confronted Defendant
 24    Yu about the infringement, Defendant Yu agreed to pay a retroactive license fee,
 25
       but the transaction was never consummated.
 26
 27            In June 2018, Urbanlip discovered that the Images were being used by

 28    Defendant LeReve to promote a series of skin case products branded as "ReveSkin"
                                    AMENDED RULE 26(f) REPORT
       SMRH:489523175.1                      -2-
Case 8:18-cv-01685-DOC-JDE Document 46 Filed 02/15/19 Page 3 of 9 Page ID #:184


       and "RevePeel." Urbanlip noticed that the Images were being used online in various
   1
   2   advertisments ("Infringing Advertsiments"), and also noticed that the Images were
   3   being used on the ReveSkin and RevePeel product boxes, on print advertising
   4
       brochures, on physical print displays, and other print media ("Infringing
   5
   6   Materials"). After a brief investigation, Urbanlip discovered that Defendant Yu was
   7   the president of Defendant LeReve.
   8
               Urbanlip estimates that the a licensing fee to use the Images in print media
   9
 10    and online advertisements similar to the Infringing Advertisements and Infringing

 11    Materials would cost approximately $5,000 per year per Image to license.
 12
                    b. Defendants' Statement of the Case
 13
 14            Defendants deny the allegations of liability contained in Plaintiff's

 15    Complaint. Defendants intend to take discovery on whether Plaintiff owns valid
 16
       copyrights in the images at issue in this litigation. Assuming Plaintiff does own
 17
       valid copyrights, any use by Defendants of the at-issue images was innocent and in
 18
 19    good faith, contrary to Plaintiff's allegations of willful infringement. Indeed, upon
 20    receipt of Plaintiff's cease and desist letter, Defendants promptly ceased all use of
 21
       the images noted in Plaintiff's letter.
 22
 23    III.    PRINCIPAL ISSUES OF THE CASE
 24                 a. Plaintiff's Statement
 25
               Plaintiff believes that the principal issues to be decided in the case will be the
 26
 27    extent of the infringement Images and the calculation of damages and profits

 28    resulting from the infringement alleged.
                                     AMENDED RULE 26(f) REPORT
       SMRH:489523175.1                       -3-
Case 8:18-cv-01685-DOC-JDE Document 46 Filed 02/15/19 Page 4 of 9 Page ID #:185


                    b. Defendants' Statement
   1
   2           Defendants' defense will focus on (1) on information and belief, Plaintiff's
   3   lack of ownership of the copyrights in the images at issue in this action; (2) the lack
   4
       of damages and lack of irreparable harm to Plaintiff; (3) Defendants' good faith in
   5
   6   using the images at issue in this action.
   7 IV.       ADDITIONAL PARTIES
   8
               The parties do not anticipate any additional parties being added to the case.
   9
 10    V.      CONTEMPLATED MOTION PRACTICE

 11                 a. Plaintiff's Contemplated Motions
 12
               Plaintiff is contemplating bringing a Motion to Strike Defendants' Amended
 13
 14    Answer filed on February 1, 2019. Plaintiff also anticipates that it will bring a

 15    Motion for Summary Judgment after discovery has been completed.
 16
                    b. Defendants' Contemplated Motions
 17
               Defendants anticipate filing a motion for summary judgment or partial
 18
 19    summary judgment.
 20    VI.     SETTLEMENT DISCUSSIONS
 21
               The parties have been engaged in settlement discussions primarily by email
 22
 23    and telephone and both parties desire to settle the case. Both sides have made
 24    settlement proposals, and the parties have voluntarily exchaged information to aid
 25
       in the settlement discussions.
 26
 27            Pursuant to L.R. 16-15.4, the parties would request ADR Procedure No. 1 -

 28    The parties shall appear before the District Judge or Magistrate Judge assigned to
                                    AMENDED RULE 26(f) REPORT
       SMRH:489523175.1                      -4-
Case 8:18-cv-01685-DOC-JDE Document 46 Filed 02/15/19 Page 5 of 9 Page ID #:186


       the case. Since Plaintiff's principals are located in the U.K., Plaintiff will likely seek
   1
   2   leave to allow them to appear at the settlement conference by telephone or video.
   3   VII. RULE 26(f) DISCOVERY PLAN
   4
               In accordance with the requirements of Federal Rule of Civil Procedure
   5
   6   26(f)(1)-(4), the parties submit the following:
   7           A.         Proposed Changes to Rules 26(a)(1) Disclosures
   8
               The Parties agree that no changes should be made to the form or requirement
   9
 10    for disclosures under Rule 26(a)(1), and that disclosures should be exchanged no

 11    later than February 19, 2019.
 12
               B.         Discovery
 13
 14                       The parties propose the following with regard to discovery:

 15                       1.   Scope and Subjects of Discovery
 16
                               a.   Plaintiff's Subjects on Which Discovery May Be Needed.
 17
                                    Without prejudice to its rights to seek discovery on any
 18
 19                                 relevant issues, Plaintiff contemplates that it will need and
 20                                 seek discovery concerning the scope and extent of the
 21
                                    infringement, Defendants' prior dealings with Plaintiff, and
 22
 23                                 the number of products sold bearing the infringing
 24                                 photographs.
 25
                               b.   Defendants' Subjects on Which Discovery will be Needed.
 26
 27                                 Without prejudice to their rights to seek discovery on any

 28                                 relevant issues, Defendants contemplate that they will need
                                         AMENDED RULE 26(f) REPORT
       SMRH:489523175.1                           -5-
Case 8:18-cv-01685-DOC-JDE Document 46 Filed 02/15/19 Page 6 of 9 Page ID #:187


                                   and seek discovery concerning: Plaintiff's standard license
   1
   2                               fees for its copyrighted images; Plaintiff's history of licensing
   3                               the images at issue in this action; Plaintiff's prior dealings
   4
                                   with Defendants; Plaintiff's purported ownership of and
   5
   6                               copyrights in the images at issue in this action; Plaintiff's
   7                               attempts to register the images at issue in this action with the
   8
                                   U.S. Copyright Office; damages, including reasonable
   9
 10                                royalties for Plaintiff's purported images; Defendants'

 11                                affirmative defenses. Defendants reserve the right to take
 12
                                   discovery on additional topics if necessary.
 13
 14                           c.   Agreed Upon Methods of Discovery.

 15                                The parties agree that the anticipated methods of future
 16
                                   discovery will include: (1) written discovery in the form of
 17
                                   Interrogatories, Requests for Admissions, and Requests for
 18
 19                                Production of Documents; (2) written discovery via issuance
 20                                of subpoenas to third parties; and (3) oral depositions of
 21
                                   "person(s) most knowledgeable" under Rule 30(b)(6), and
 22
 23                                other relevant witnesses.
 24                       2. Discovery Completion Dates
 25
                              a.   Supplementations – Supplementations under Fed. R. Civ.
 26
 27                                Proc. 26(e) are due in a reasonable time after material,

 28                                relevant facts are learned, or by court order.
                                        AMENDED RULE 26(f) REPORT
       SMRH:489523175.1                          -6-
Case 8:18-cv-01685-DOC-JDE Document 46 Filed 02/15/19 Page 7 of 9 Page ID #:188


                               b.   Discovery Cut-Off – All fact discovery shall be completed
   1
   2                                by all parties on or before August 12, 2019.
   3                      3. Protocol for Electronically-Stored Information
   4
                             Disclosure or discovery of electronically stored information should
   5
   6                         be handled as follows:
   7                           a.   All electronic files are to be produced as kept in the ordinary
   8
                                    course of business to be produced electronically in optical
   9
 10                                 character recognized (also known as "OCR"-ed) portable

 11                                 document format (PDF).
 12
                          4. Procedures for Resolving Disputes Regarding Claims of
 13
 14                          Privilege

 15                          The parties agree to use the procedures set forth in Fed. R. Civ.
 16
                             Proc. Rule 26(b)(5) regarding any claims of privilege or protecting
 17
                             materials asserted as being for trial-preparation. The parties request
 18
 19                          that this proposed procedure be adopted within the court's further
 20                          orders.
 21
                          5. Changes in Discovery Limitations
 22
 23                          The parties do not request any changes in the discovery limitations
 24                          set forth in the FRCP.
 25
       VIII. THE MATTER IS NOT COMPLEX
 26
 27            The parties agree that the matter is not complex such that any portion of

 28    Manual for Complex Litigation should be utilized in managing the matter.
                                         AMENDED RULE 26(f) REPORT
       SMRH:489523175.1                           -7-
Case 8:18-cv-01685-DOC-JDE Document 46 Filed 02/15/19 Page 8 of 9 Page ID #:189


       IX.     PROPOSED MOTION AND TRIAL SCHEDULE
   1
   2           A. The parties propose a last day to file motions to add parties or amend the
   3                  pleadings be within sixty (60) days of the Scheduling Order.
   4
               B.     The parties propose that the fact discovery cut-off date be August 12,
   5
   6                  2019.
   7           C.     The parties propose an expert discovery cut-off date of October 7, 2019.
   8
               D. The parties propose that the cut off for hearing dispositive pre-trial
   9
 10                   motions shall be November 18, 2019.

 11            E.     The parties propose that the time for a final pre-trial conference date
 12
                      shall be February 3, 2020.
 13
 14            F.     The parties propose that the time for trial shall be February 11, 2020, or

 15                   as soon thereafter as the Court deems appropriate.
 16
       X.      SETTLEMENT AND ADR
 17
               Settlement is likely. The parties have exchanged settlement offers.
 18
 19            Contemporaneous with this joint report, the parties are filing their ADR
 20 Procedure Selection Request, recommending that the Court approve ADR Procedure
 21
    No. 1 (settlement proceedings before a magistrate judge).
 22
 23 XI.        TRIAL TIME ESTIMATE
 24            Trial is currently expected to last between 3 and 5 days.
 25
       XII.    PROPOSED EXPERT DISCOVERY SCHEDULE
 26
 27            Deadlines for disclosure of the identities of expert witnesses that each party

 28    may use at trial to present evidence, and any written report from an expert witness
                                      AMENDED RULE 26(f) REPORT
       SMRH:489523175.1                        -8-
Case 8:18-cv-01685-DOC-JDE Document 46 Filed 02/15/19 Page 9 of 9 Page ID #:190


       required under Fed. R. Civ. Proc. 26(a)(2)(B) will be due by September 2, 2019.
   1
   2   Rebuttal expert reports will be due by September 16, 2019.
   3
   4
       Date: February 15, 2019        HIGBEE & ASSOCIATES
   5
   6                                  By: /s/ Ryan E. Carreon
                                      Ryan E. Carreon, Esq.
   7                                  Attorney for Plaintiff
   8
       Date: February 15, 2019        SHEPPARD, MULLIN, RICHTER & HAMPTON
   9
 10                                   By: /s/ Carlo F. Van den Bosch
                                      Carlo F. Van den Bosch
 11                                   Attorney for Defendants
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                 AMENDED RULE 26(f) REPORT
       SMRH:489523175.1                   -9-
